Opinion issued June 5, 2008







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00377-CV
___________

CARL MAYLAND HOLDER,  Appellant

V.

TERRI LEE BROOKS,  Appellees



On Appeal from the 245th District Court
Harris County, Texas
Trial Court Cause No. 1988-12468



MEMORANDUM  OPINION
	On March 21, 2008, we received a letter from appellant, stating that the case
was being settled.  Because no motion to dismiss was filed, on April 28, 2008, the
Clerk of the Court issued a notice to appellant stating that unless, within 20 days of
the date of the notice, the parties to the appeal demonstrated that there was a live
controversy between them as to the merits of this appeal, the appeal would be
dismissed.  
 Additionally, appellant's brief was due, but not filed on March 18, 2008.  After
being notified that this appeal was subject to dismissal for failure to file the brief,
appellant did not adequately respond.  See Tex. R. App. P. 42.3(b),(c)(allowing
involuntary dismissal of case).
 Accordingly, we dismiss the appeal for want of prosecution.  Id.; Tex. R. App.
P. 38.8(a)(1).
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.